EXHIBIT 10.49


AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment"), dated as of August
13, 2007, is made by and between SeaBright Insurance Company, an Illinois
domiciled insurance company ("Employer"), and Marc B. Miller, M.D.("Executive"),
and is effective retroactively to August 1, 2004.
 
RECITALS
 
WHEREAS, the parties entered into that certain Employment Agreement between
Employer and Executive, dated as of August 15, 2006 and effectively
retroactively to August 1, 2004 (the "Agreement");
 
WHEREAS, on August 8, 2006, the parties agreed to retain in the Agreement at
Section 4(a) a provision terminating special severance payments when Executive
obtains other employment, but such provision was through clerical error omitted
from the final version of the Agreement executed on August 15, 2006;


WHEREAS, the parties desire to amend the Agreement to which the provision
terminating special severance payments upon employment;
 
NOW, THEREFORE, in consideration of the foregoing recitals, which shall
constitute a part of this Amendment, and the mutual promises contained in this
Amendment, and intending to be legally bound thereby, the parties agree as
follows:
 
1. Effective retroactively to August 1, 2004, the Agreement is hereby
amended by deleting Section 4(a) in its entirety and replacing such section with
the following:
 
"By Employer Without Cause. At any time, Employer may terminate Executive
without Cause (as defined below), effective as of the date specified in a
written notice from Employer to Executive. Employer may discipline or demote
Executive with or without Cause and with or without prior notice. Employer may
discipline, demote, or dismiss Executive as provided in this Section 4
notwithstanding anything to the contrary contained in or arising from any
statements, policies or practices of Employer relating to the employment,
discipline, or termination of its employees. If Executive's employment with
Employer is terminated by Employer without Cause, Executive shall be entitled to
continue to receive his Base Salary payable in regular installments as special
severance payments from the date of termination for a period of twelve (12)
months thereafter, or until Executive obtains other employment (but with it
being understood that Executive shall be under no duty to seek alternative
employment during the Severance Period), whichever first occurs (the "Severance
Period"), if and only if Executive has executed and delivered to Employer the
General Release substantially in form and substance as
 
 
1

--------------------------------------------------------------------------------

 
set forth in Exhibit A attached hereto and only so long as Executive has not
revoked or breached the provisions of the General Release or breached the
provisions of this Agreement or any Ancillary Agreement (as defined below) and
does not apply for unemployment compensation chargeable to Employer during the
Severance Period, and Executive shall not be entitled to any other salary,
compensation or benefits after termination of the Period of Employment, except
as specifically provided for in Employer's employee benefit plans or as
otherwise expressly required by applicable law (such as COBRA). Notwithstanding
anything to the contrary contained in this Section 4(a), in the event Executive
breaches the provisions of this Agreement or any Ancillary Agreement, the
severance amounts payable by Employer under this Section 4(a) shall not
terminate unless and until more than ten (10) days have elapsed from and after
the date written notice of such breach has been delivered to Executive without
such breach having been cured during such 10-day period.”
 
2.            All other sections, paragraphs, provisions, and clauses in the
Agreement not so modified remain in full force and effect as originally written.
 
3.            Certain capitalized terms not defined herein shall have the
meanings given to such terms in the Agreement.
 
4.            This Amendment may be executed in one or more counterparts, each
of which is an original, but all of which together constitute one and the same
instrument.
 
5.            This Amendment shall be governed by and construed in accordance
with the law of the State of Washington.
 
The parties have executed this Amendment as of the date first written above.
 

  SEABRIGHT INSURANCE COMPANY                
 
By:
/s/       
John G. Pasqualetto
     
CEO and President
                              Marc B. Miller, M.D.                  

 
2